FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 9, 2021

                                    No. 04-20-00596-CV

                IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI01008
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

       Appellee’s brief was originally due on October 13, 2021. Appellee has been granted one
previous extension, until November 12, 2021. On November 4, 2021, appellee filed a second
motion requesting a thirty-day extension of time.

       We GRANT appellee’s motion for an extension of time in which to file her brief.
Appellee is hereby ORDERED to file her brief no later than December 13, 2021. Further
requests for an extension of time will not be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court